    Case 1:21-cv-20589-DPG Document 1-2 Entered on FLSD Docket 02/11/2021 Page 1 of 8
Filing # 118904975 E-Filed 12/30/2020 03:53:19 PM


                                                              IN THE CIRCUIT COURT OF THE
                                                              11TH JUDICIAL CIRCUIT IN AND FOR
                                                              MIAMI-DADE COUNTY,FLORIDA

                                                              GENERAL JURISDICTION.

                                                              CASE NO.:
        CLEORE BEAUVARLET,individually,

               Plaintiff,

        VS.


        TARGET CORPORATION,
        a foreign profit corporation,

               Defendants.


                                                  COMPLAINT

              Plaintiff, CLEORE BEAUVARLET ("Plaintiff") by and through undersigned counsel, sues

        Defendant,TARGET CORPORATION,a foreign profit corporation("Defendant" or"TARGET")

        and alleges as follows:

                               JURISDICTIONAL & GENERAL ALLEGATIONS

               1.      This is an action for damages in excess of $30,000.00, exclusive of attorney's fees

        and costs,and thus falls within the jurisdiction of this court.

               2.      This action is to recover for personal injuries and damages suffered by Plaintiff on

        or about August 10, 2018, when, as a direct and proximate cause of Defendant's negligence,

        Plaintiff slipped and fell at a property occupied by a Target at Dadeland Station store and located

        at or near 8350 S. Dixie Hwy, Miami, FL 33143 (the "Store") which was owned, occupied,

        operated,controlled and/or managed by Defendant Target.

               3.      Plaintiff is suijuris and resides in Miami-Dade County,Florida.

               4.      Defendant TARGET is a Foreign limited liability company which at all material
Case 1:21-cv-20589-DPG Document 1-2 Entered on FLSD Docket 02/11/2021 Page 2 of 8




    and relevant times has conducted and conducts business in Miami-Dade County,Florida.

             5. .   Venue is proper in Miami-Dade County Florida, because the incident that is the

   subject matter of this case occurred in Miami-Dade County, Florida, the subject property and

   Store where the incident occurred are located in Miami-Dade County,and Defendant conducted

    and conducts business in Miami-Dade County,Florida.

             6.     At all material and relevant times,including the date of the incident on August 10,

   2018, Defendant TARGET has owned, managed, occupied, operated and/or controlled the

    subject Store where the incident occurred.

             7.     At all material and relevant times,including the date of the incident,TARGET has

    operated its retail Store at the subject property where the incident occurred.

             8.     On or about August 10, 2018, the Plaintiff was an invitee legally present at the

    Store.

             9.     Plaintiff was allowed to enter and remain on the Store for a purpose directly or

    indirectly related to Defendant's business dealings at the Store and/or Defendant's ownership

    and occupancy interest on the property and the Store.

             10.    At all material and relevant time's, including the date of the incident, TARGET

    invited members of the public like Plaintiff to enter and shop at its store.

             11.    At all material and relevant times, including the date of the incident, TARGET

    placed merchandise and promotional sales signs at eye level on the various shelves and displays

    of its Store with the objective of attracting customer's attention to its merchandise and increase

    sales and profits.

             12.    At all material and relevant times,TARGET knew or should have known that the

    placement of merchandise and promotional sale signs at eye level on the various shelves and

    displays of its Store attracted the customer's attention.

                                                 Page 2 of 8
Case 1:21-cv-20589-DPG Document 1-2 Entered on FLSD Docket 02/11/2021 Page 3 of 8




           13.     TARGET also knew or should have known that the placement of merchandise and

    sale and promotional signs and items at eye level on the various shelves and display of its Store

    distracted customers and kept customers'attention away from tripping hazards,slipping hazards

    and other dangerous conditions on the floors and customer transit areas of its Store.

          • 14.    At all material and relevant times,TARGET owed a duty to maintain proper safety

    policies and adequate personnel in order to keep the floors and customer transit areas of its Store

    reasonably safe and free of hazards and'dangerous condition that could endanger the safety of

    customers, while they shop at the Store where TARGET placed merchandise and promotional

    and sale signs and items at eye level to increase sales and profits.

           15.     At all material and relevant times,Defendant as the owner and/or entity in control

    of the property operating its retail Store out of the property owed a non-delegable duty of care to

    maintain the Store in a reasonably safe condition.

           16.     Defendant TARGET as the entity that owned, managed and/or controlled the

   Store owed a duty of care to business invitees like Plaintiff to inspect, maintain and/or repair the

   Store and to keep it free of hazards and dangerous conditions.

           17.     At all material and relevant times, Defendant TARGET owed a duty to use

    reasonable care in the inspection, maintenance, repair and the performance of cleaning,

    organizational and housekeeping services at the Store for the safety of business invitees like

   Plaintiff.

           18.     At all material and relevant tines, Defendant TARGET owed a duty of care to

    business invite-es like Plaintiff to keep the floors and customer transit areas of the Store clean and

   free of objects or substances that could create dangerous conditions for business invitees like

   Plaintiff.

           19.     At all material and relevant times, Defendant allowed transitory substances to

                                                Page '3 of 8
Case 1:21-cv-20589-DPG Document 1-2 Entered on FLSD Docket 02/11/2021 Page 4 of 8




    exist and remain in the floor on the customer transit area of the Store and created dangerous

    conditions and/or allowed dangerous condition to exist on the Store for a sufficiently,long period

    of time.

           20.      At all material and relevant.times, Defendant failed to maintain proper safety

    policies and failed to have adequate personnel to keep the floors and customer transit areas of its

    store reasonably safe and free of hazards and dangerous condition.

       ,   21. ,    Defendant failed to inspect, repair or remediate the dangerous condition existing

    on the Store.

           22.      Defendant did not take proper actions to remove or remediate the dangerous

    conditions existing at the Store in a timely fashion.

           23..     Defendant failed to take actions to warn of the hazard or dangerous conditions

    existing on the Store.

           24..     Defendant failed to. warn business invitees like Plaintiff about dangerous

    conditions that Defendant knew,or should have known through the use of ordinary care,existed

    on the Store.

           25.      At all material and relevant times, based on the totality of the circumstances

    created by the Defendant's negligence, Defendant created or allowed certain dangerous

    conditions to exist at the Store, which placed business invitees,like Plaintiff,.within a zone of risk,

    and proximately caused damages to Plaintiff.

           26.      On or about August 10, 2018, Plaintiff was a business invitee shopping at

    Defendant's retail Store, when Plaintiff slipped and fell on a slippery substance that Defendant

    negligently allowed to exist and/or remain on the floor of the Store for a sufficiently long period

    of time without warnings,and Plaintiff suffered injuries and damages.




                                                 Page 4 of 8
Case 1:21-cv-20589-DPG Document 1-2 Entered on FLSD Docket 02/11/2021 Page 5 of 8




           27.     As a direct and proximate cause of the dangerous conditions that Defendant

    created and/or allowed to exist on the Store without warnings, Plaintiff suffered injuries and

    damages.

           28.     As a direct and proximate cause of Defendant's negligence, Plaintiff suffered

    injuries and damages for which Plaintiff is entitled to collect from Defendant.

           29.     All conditions precedent to the filing of this action have been performed,satisfied,

    excused,waived or performance of same will be futile. •

                                              - COUNT!
                                              NEGLIGENCE

           Plaintiff re-alleges the aforesaid general and jurisdictional allegations and also alleges in

    this negligence Count against Defendant as follows:

           30.     At all material and relevant times,Defendant owned,managed and/or controlled

    the property and the retail Store Defendant operated out of the property where the subject

    incident occurred.

           31.     At all material and relevant times, Defendant owed a non-delegable duty of care

    to business invitees like Plaintiff to inspect, maintain and repair the Store, and to otherwise keep

    the Store free of hazards or dangerous conditions.

           32.     Defendant TARGET owed a duty of care to business invitees like Plaintiff to keep

    the floors of the Store clean and free of foreign substances or objects that could create dangerous

   conditions for business invitees.

           33.     At all material and relevant times,including the date of the incident on or about

    August 10, 2018, Defendant negligently allowed foreign objects or substances to exist and/or

   remain on the floor of the Store for a sufficiently long period of time without warnings, and

   created dangerous conditions for business invitee like Plaintiff.    •


                                               Page 5 of 8
Case 1:21-cv-20589-DPG Document 1-2 Entered on FLSD Docket 02/11/2021 Page 6 of 8




           34.      At all material and relevant times, TARGET had actual or constructive notice of

    the foreign objects or substances TARGET allowed to exist and/or remain on the floor of the Store

   for a sufficiently long period of time without warnings, which created dangerous conditions for

    business invitee like Plaintiff.

           35.      Under the authority of Etheredge v. Walt Disney World Co. 999 So.2d 669(Fla. 5th

    DCA,2008) and Markowitz v. Helen Homes ofKendall Cotp.,826 So.2d 256(Fla. 2002), Defendant's

    duty to exercise reasonable care also included taking actions to reduce, minimize, or eliminate

    foreseeable risks before the risks manifested themselves as particular dangerous conditions on

    the premises.

           36.      Defendant also owed a duty to give business invitees like Plaintiff timely notice

    and warning of dangerous conditions existing in the Store.

           37.      Defendant breached its duty of care by one or more of the following acts or

    omissions:

                 a. Placing foreign and/or transitory substances on its floor creating a dangerous
                    condition;
                 b. Allowing foreign and/or transitory substances to exist and remain on its floor for
                    a sufficiently long period of time creating a dangerous condition;
                 c. Failing to timely and properly clean and/or removie foreign and/or transitory
                    substances from the floor of the Store resulting in dangerous conditions;
                 d. Negligently creating dangerous conditions in the Store;
                 e. Negligently allowing dangerous conditions to be created at the Store while it
                    managed and operated the Store;
                 f. Operating or conducting business dealings at the Store in a manner that created a
                    dangerous condition;
                 g. Failing to take actions to reduce, minimize, or eliminate foreseeable risks before
                    they manifested themselves as particular dangerous conditions on the Store;
                 h. Failing to maintain proper safety policies for the safety of business invitees like
                    Plaintiff;
                                                Page 6 of 8
Case 1:21-cv-20589-DPG Document 1-2 Entered on FLSD Docket 02/11/2021 Page 7 of 8




                 i. Failing to take adequate personnel to keep the floors and customer transit areas of
                    its store reasonably safe and free of hazards and dangerous condition; _
                 J. Failing to supervise the work of personnel hired by Defendant to work on the
                    Store,so as to keep the Store in a reasonably safe condition;
                 k. Failing to inspect, maintain,repair or remediate dangerous conditions existing on
                    the Store;
                 1. Failing to maintain the Store in a reasonably safe condition for the safety of
                    invitees; and
                 in. Failing to giVe•tiinely warning to business invitees like Plaintiff of dangerous
                    conditions Defendant knew or should have known through the exercise of
                    reasonable care, existed on the Store:
           38.      Defendant acted negligently by failing to exercise reasonable care in the

    ownership,maintenance,inspection,repair, warning,and/or mode of operation of the Store.

           39.      Defendant had noticed, knew, or should have known about the hazard or

    dangerous condition on the Store and Defendantfailed to take any actions to remove or remediate

    the hazard or dangerous condition.

           40.      Defendant failed to warn Plaintiff of dangerous conditions that Defendant knew

    or should have known through the exercise of reasonable care existed in the Store.

           41.      The totality of the circumstances existing at Defendant's Store as a result of

    Defendant's negligence was such that Defendant placed Plaintiff within a zone of danger, which

    proximately caused Plaintiff's injuries and damages.

           42.      As a direct and proximate result of Defendant's breach of duty of care, Plaintiff

    suffered severe and permanent injuries and damages.

           43.      As a direct and proximate result of Defendant's negligence,the Plaintiff suffered

   severe and permanent injuries and damages.

           44.      Plaintiff is entitled to collectfrom Defendantfor the injuries and damages suffered

    by Plaintiff as a direct and proximate result of Defendant's negligence.

                                                Page 7 of,8
Case 1:21-cv-20589-DPG Document 1-2 Entered on FLSD Docket 02/11/2021 Page 8 of 8




          . WHEREFORE,the Plaintiff demandsjudgmentfor damages against Defendant TARGET,

    plus cost of this Wuit.

                                          DEMAND FOR JURY TRIAL

            Plaintiff demands trial by jury on all issues and counts triable by Jury as a matter of right.

    Dated this 30th day of December,2020.

                                                   Respectfully submitted,

                                                   REVIUDO LAW FIRM
                                                   782 NW LeJeune Road,Suite 530
                                                   Miami,Florida 33126
                                                   Telephone No.:(305)423-6203
                                                   Facsimile No.:(305)459-1819
                                                   CourtDocuments@remudolaw.com

                                                   By:/s/ Karel Remudo,Esq.
                                                         Karel Remudo,Esq.
                                                         Florida Bar No.36391




                                                 Page 8 of 8
